PER CURIAM.
Abdul Aziz appeals the district court’s denial of a post judgment motion filed pursuant to Fed.R.Civ.P. 60(b). The district court originally dismissed the action on its merits, and we affirmed. Aziz v. Board of Directors, No. 99-1502, 1999 WL 734763 (4th Cir. Sept.21, 1999) (unpublished), cert. denied, 529 U.S. 1004, 120 S. Ct. 1268, 146 L.Ed.2d 218 (2000).
We review denial of a Rule 60(b) motion for abuse of discretion. Eberhardt v. Integrated Design & Constr., Inc., 167 F.3d 861, 869 (4th Cir.1999). Having reviewed the district court’s order denying the motion, we conclude that the court did not abuse its discretion in denying the requested relief. Therefore, we deny Appellee’s motion to dismiss the appeal, deny Appellant’s motion for jury trial, and affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.